                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAVONTAE DYSON,                         )
          Plaintiff,                    )
                                        )     No. 1:17-CV-850
v.                                      )
                                        )     HONORABLE PAUL L. MALONEY
COMMISSIONER OF                         )
SOCIAL SECURITY,                        )
           Defendant.                   )
                                        )


                                    JUDGMENT

      In accordance with the Order entered on this date, and pursuant to Federal Rule of

Civil Procedure 58, JUDGMENT hereby enters.


IT IS SO ORDERED.

Date: December 10, 2018                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
